Exhibit 10.33
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 12, 2009, to be effective March 30, 2009 (the “Effective Date”), by and
between PRG-Schultz International, Inc., a Georgia corporation (the “Company”),
and James R. Shand (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company considers the availability of the Executive’s services
to be important to the management and conduct of the Company’s business and
desires to secure the availability of the Executive’s services; and
     WHEREAS, the Executive is willing to make the Executive’s services
available to the Company on the terms and subject to the conditions set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth and intending to be legally
bound, the Company and the Executive agree as follows:
     1. Employment and Duties.
          (a) Position. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, as the Chief Innovation and Strategy
Officer of the Company, on the terms and subject to the conditions of this
Agreement. The Executive agrees to perform such duties and responsibilities as
are customarily performed by persons acting in such capacity or as are assigned
to Executive from time to time by the Board of Directors of the Company or its
designees. The Executive acknowledges and agrees that from time to time the
Company may assign Executive additional positions with the Company or the
Company’s subsidiaries, with such title, duties and responsibilities as shall be
determined by the Company. The Executive agrees to serve in any and all such
positions without additional compensation. The Executive will report directly to
the Chief Executive Officer of the Company.
          (b) Duties. The Executive shall devote the Executive’s best efforts
and full professional time and attention to the business and affairs of the
Company and the Company’s subsidiaries. During the Term, Executive shall not
serve as a director or principal of any other company or charitable or civic
organization without the prior written consent of the Board of Directors of the
Company. The principal place(s) of employment of the Executive shall be the
Company’s executive offices in Atlanta, Georgia, provided, however, that unless
and until otherwise determined by the Chief Executive Officer of the Company,
the Executive will work on a day-to-day basis from Colorado Springs, Colorado,
subject to reasonable travel on the business of the Company or the Company’s
subsidiaries, including required travel to the Company’s offices in Atlanta,
Georgia and elsewhere. The Executive shall be expected to follow and be bound by
the terms of the Company’s Code of Conduct and Code of Ethics for Senior
Financial Officers and any other applicable policies as the Company from time to
time may adopt.
     2. Term. The term of this Agreement is effective as of the Effective Date,
and will continue through the first anniversary of the Effective Date, unless
terminated or extended as hereinafter provided. This Agreement shall be extended
for successive one-year periods following

 



--------------------------------------------------------------------------------



 



the original term (through each subsequent anniversary thereafter) unless any
party notifies the other in writing at least 30 days prior to the end of the
original term, or the end of any additional one-year renewal term, that the
Agreement shall not be extended beyond its then current term. The term of this
Agreement, including any renewal term, is referred to herein as the “Term.”
     3. Compensation.
          (a) Base Salary. The Company shall pay the Executive an annual base
salary of $300,000. The annual base salary shall be paid to the Executive in
accordance with the established payroll practices of the Company (but no less
frequently than monthly) subject to ordinary and lawful deductions. The
Compensation Committee of the Company will review the Executive’s base salary
from time to time to consider whether any increase should be made. The base
salary during the Term will not be less than that in effect at any time during
the Term.
          (b) Annual Bonus. During the Term, the Executive will be eligible to
participate in an annual incentive bonus plan that will establish measurable
criteria and incentive compensation levels payable to the Executive for
performance in relation to defined targets established by the Compensation
Committee of the Company’s Board of Directors, after consultation with
management, and consistent with the Company’s business plans and objectives. To
the extent the targeted performance levels are exceeded, the incentive bonus
plan will provide a means by which the annual bonus will be increased.
Similarly, the incentive plan will provide a means by which the annual bonus
will be decreased or eliminated if the targeted performance levels are not
achieved. In connection with such annual incentive bonus plan, subject to the
corresponding performance levels being achieved, the Executive shall be eligible
for an annual target bonus equal to 50 percent of the Executive’s annual base
salary and an annual maximum bonus equal to 100 percent of the Executive’s
annual base salary. Any bonus payments due hereunder shall be payable to the
Executive no later than the 15th day of the third month following the end of the
applicable year to which the incentive bonus relates. The Executive’s annual
incentive bonus for calendar year 2009 shall be subject to pro-ration based on
the number of days that Executive is actually employed by the Company during
2009 (beginning with the Effective Date).
          (c) Stock Compensation. The Executive also shall be eligible to
receive stock options, restricted stock, stock appreciation rights and/or other
equity awards under the Company’s applicable equity plans on such basis as the
Compensation Committee or the Board of Directors of the Company or their
designees, as the case may be, may determine on a basis not less favorable than
that provided to the class of employees that includes the Executive. Except as
specifically set forth above, however, nothing herein shall require the Company
to make any equity grants or other awards to the Executive in any specific year.
     4 Indemnity. The Company and the Executive will enter into the Company’s
standard indemnification agreement for executive officers.
     5. Benefits.
          (a) Benefit Programs. The Executive shall be eligible to participate
in any plans, programs or forms of compensation or benefits that the Company or
the Company’s subsidiaries provide to the class of employees that includes the
Executive, on a basis not less favorable than that provided to such class of
employees, including, without limitation, group

2



--------------------------------------------------------------------------------



 



medical, disability and life insurance, paid time-off, and retirement plan,
subject to the terms and conditions of such plans, programs or forms of
compensation or benefits.
          (b) Paid Time-Off. The Executive shall be entitled to five weeks of
paid time-off, to be accrued and used in accordance with the normal Company paid
time-off policy.
          (c) Additional Terms, Compensation and Benefits. The additional terms,
compensation and benefits, if any, listed on Exhibit A attached hereto, shall
also apply to the Executive’s employment for the duration specified therein.
     6. Reimbursement of Expenses. The Company shall reimburse the Executive,
subject to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company’s expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.
     7. Termination of Employment.
          (a) Death or Incapacity. The Executive’s employment under this
Agreement shall terminate automatically upon the Executive’s death. If the
Company determines that the Incapacity, as hereinafter defined, of the Executive
has occurred, it may terminate the Executive’s employment and this Agreement.
“Incapacity” shall mean the inability of the Executive to perform the essential
functions of the Executive’s job, with or without reasonable accommodation, for
a period of 90 days in the aggregate in any rolling 180-day period.
          (b) Termination by Company For Cause. The Company may terminate the
Executive’s employment during the Term of this Agreement for Cause. For purposes
of this Agreement, “Cause” shall mean, as determined by the Board of Directors
of the Company in good faith, the following:
               (i) the Executive’s willful misconduct or gross negligence in
connection with the performance of the Executive’s duties which the Board of
Directors of the Company believes does or is likely to result in material harm
to the Company or any of its subsidiaries;
               (ii) the Executive’s misappropriation or embezzlement of funds or
property of the Company or any of its subsidiaries;
               (iii) the Executive’s fraud or dishonesty with respect to the
Company or any of its subsidiaries;
               (iv) the Executive’s conviction of, indictment for (or its
procedural equivalent), or entering of a guilty plea or plea of no contest with
respect to any felony or any other crime involving moral turpitude or
dishonesty; or
               (v) the Executive’s breach of a material term of this Agreement,
or violation in any material respect of any code or standard of behavior
generally applicable to officers of the Company (including, without, limitation
the Company’s Code of Conduct, Code of Ethics for Senior Financial Officers and
any other applicable policies as the

3



--------------------------------------------------------------------------------



 



Company from time to time may adopt), after being advised in writing of such
breach or violation and being given 30 days to remedy such breach or violation,
to the extent that such breach or violation can be cured;
               (vi) the Executive’s breach of fiduciary duties owed to the
Company or any of its subsidiaries;
               (vii) the Executive’s engagement in habitual insobriety or the
use of illegal drugs or substances; or
               (viii) the Executive’s willful failure to cooperate, or willful
failure to cause and direct persons under the Executive’s management or
direction, or employed by, or consultants or agents to, the Company or its
subsidiaries to cooperate, with all corporate investigations or independent
investigations by the Board of Directors of the Company or its subsidiaries, all
governmental investigations of the Company or its subsidiaries or orders
involving the Executive, the Company or the Company’s subsidiaries entered by a
court of competent jurisdiction.
Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.
          (c) Termination by Executive for Good Reason. The Executive may
terminate the Executive’s employment for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, without the Executive’s consent, the
following:
               (i) any action taken by the Company which results in a material
reduction in the Executive’s authority, duties or responsibilities (except that
any change in the foregoing that results solely from (A) the Company ceasing to
be a publicly traded entity or from the Company becoming a wholly-owned
subsidiary of another publicly traded entity or (B) any change in the geographic
scope of the Executive’s authority, duties or responsibilities will not, in any
event and standing alone, constitute a substantial reduction in the Executive’s
authority, duties or responsibilities), including any requirement that the
Executive report directly to anyone other than the Chief Executive Officer of
the Company;
               (ii) the assignment to the Executive of duties that are
materially inconsistent with Executive’s authority, duties or responsibilities;
               (iii) any material decrease in the Executive’s base salary or
annual bonus opportunity or the benefits generally available to the class of
employees that includes the Executive, except to the extent the Company has
instituted a salary, bonus or benefits

4



--------------------------------------------------------------------------------



 



reduction generally applicable to all executives of the Company other than in
contemplation of or after a Change in Control;
               (iv) the relocation of the Executive to any primary place of
employment other than as specified in Section 1(b) above which might require the
Executive to move the Executive’s residence which, for this purpose, means any
reassignment to a place of employment 50 miles or more from the place (or, if
applicable, all places) of employment set forth in Section 1(b), without the
Executive’s express written consent to such relocation; provided, however, this
subsection (iv) shall not apply in the case of business travel which requires
the Executive to relocate temporarily for periods of 90 days or less;
               (v) the failure by the Company to pay to the Executive any
portion of the Executive’s base salary, annual bonus or other benefits within
10 days after the date the same is due; or
               (vi) any material failure by the Company to comply with the terms
of this Agreement.
Notwithstanding the above, and without limitation, “Good Reason” shall not
include (x) for purposes of Section 7(c)(i), (ii) and (iv) above, any assignment
of the Executive to another executive position in the Company within two years
after the Effective Date, or (y) any resignation by the Executive where Cause
for the Executive’s termination by the Company exists and the Company then
follows the procedures described above. The Executive must give the Company
notice of any event or condition that would constitute “Good Reason” within
30 days of the event or condition which would constitute “Good Reason,” and upon
the receipt of such notice the Company shall have 30 days to remedy such event
or condition. If such event or condition is not remedied within such 30-day
period, any termination of employment by the Executive for “Good Reason” must
occur within 30 days after the period for remedying such condition or event has
expired.
          (d) Termination by Company Without Cause or by Executive Other than
For Good Reason. The Company may terminate the Executive’s employment during the
Term of this Agreement without Cause, and Executive may terminate the
Executive’s employment for other than Good Reason, upon 30 days’ written notice.
The Company may elect to pay the Executive during any applicable notice period
(in accordance with the established payroll practices of the Company, no less
frequently than monthly) and remove him from active service.
          (e) Termination by Executive on Failure to Renew. The Executive may
terminate the Executive’s employment at any time on or before the expiration of
the Term of the Agreement, if the Company notifies the Executive that the Term
of the Agreement shall not be extended as provided in Section 2 above.
     8. Obligations of the Company Upon Termination.
          (a) Without Cause; Good Reason; Non-Renewal (No Change in Control).
If, during the Term, the Company terminates the Executive’s employment without
Cause in accordance with Section 7(d) hereof, the Executive terminates the
Executive’s employment for Good Reason in accordance with Section 7(c) hereof,
or the Executive terminates the Executive’s employment upon the Company’s
failure to renew the Agreement in accordance with Section 7(e) hereof, other
than

5



--------------------------------------------------------------------------------



 



within two years after a Change in Control, subject to Section 20 below, the
Executive shall be entitled to receive:
               (i) payment of the Executive’s annual base salary in effect
immediately preceding the date of the Executive’s termination of employment (or,
if greater, the Executive’s annual base salary in effect immediately preceding
any action by the Company described in Section 7(c)(iii) above for which the
Executive has terminated the Executive’s employment for Good Reason), for the
period equal to the greater of one year or the sum of four weeks for each full
year of continuous service the Executive has with the Company and its
subsidiaries at the time of termination of employment, beginning immediately
following termination of employment (the “Severance Period”), payable in
accordance with the established payroll practices of the Company (but no less
frequently than monthly), beginning on the first payroll date following 30 days
after termination of employment, with the Executive to receive at that time a
lump sum payment with respect to any installments the Executive was entitled to
receive during the first 30 days following termination of employment, and the
remaining payments made as if they had commenced immediately following
termination of employment;
               (ii) payment of an amount equal to the Executive’s actual earned
full-year bonus for the year in which the termination of Executive’s employment
occurs, prorated based on the number of days the Executive was employed for the
year, payable at the time the Executive’s annual bonus for the year otherwise
would be paid had the Executive continued employment;
               (iii) continuation after the date of termination of employment of
any health care (medical, dental and vision) plan coverage, other than that
under a flexible spending account, provided to the Executive and the Executive’s
spouse and dependents at the date of termination for the Severance Period, on a
monthly or more frequent basis, on the same basis and at the same cost to the
Executive as available to similarly-situated active employees during such
Severance Period, provided that such continued participation is possible under
the general terms and provisions of such plans and programs and provided that
such continued coverage by the Company shall terminate in the event Executive
becomes eligible for any such coverage under another employer’s plans. If the
Company reasonably determines that maintaining such coverage for the Executive
or the Executive’s spouse or dependents is not feasible under the terms and
provisions of such plans and programs (or where such continuation would
adversely affect the tax status of the plan pursuant to which the coverage is
provided), the Company shall pay the Executive cash equal to the estimated cost
of the expected Company contribution therefor for such same period of time, with
such payments to be made in accordance with the established payroll practices of
the Company (not less frequently than monthly) for the period during which such
cash payments are to be provided;
               (iv) payment of any Accrued Obligations. For purposes of this
Agreement, “Accrued Obligations” shall mean the sum of (A) the Executive’s
annual base salary through Executive’s termination of employment which remains
unpaid, (B) the amount, if any, of any incentive or bonus compensation earned
for any completed fiscal year of the Company which has not yet been paid,
(C) any reimbursements for expenses incurred but not yet paid, and (D) any
benefits or other amounts, including both cash and stock

6



--------------------------------------------------------------------------------



 



components, which pursuant to the terms of any plans, policies or programs have
been earned or become payable, but which have not yet been paid to the
Executive, including payment for any unused paid time-off (but not including
amounts that previously had been deferred at the Executive’s request, which
amounts will be paid in accordance with the Executive’s existing directions).
The Accrued Obligations will be paid to the Executive in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in (B) above shall
mean at the same time such annual bonus would otherwise have been paid;
               (v) vesting in full of the Executive’s outstanding unvested
options, restricted stock and other equity-based awards that would have vested
based solely on the continued employment of the Executive. Additionally, all of
Executive’s outstanding stock options shall remain outstanding until the earlier
of (i) one year after the date of termination of the Executive’s employment or
(ii) the original expiration date of the options (disregarding any earlier
expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive’s employment); and
               (vi) payment of one year of outplacement services from Executrack
or an outplacement service provider of the Executive’s choice, limited to
$20,000 in total. This outplacement services benefit will be forfeited if the
Executive does not begin using such services within 60 days after the
termination of the Executive’s employment.
          (b) Without Cause; Good Reason; Non-Renewal (Change in Control). If,
during the Term, the Company terminates the Executive’s employment without Cause
in accordance with Section 7(d) hereof, the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, or the
Executive terminates the Executive’s employment upon the Company’s failure to
renew the Agreement in accordance with Section 7(e) hereof, within two years
after a Change in Control, subject to Section 20 below, the Executive shall be
entitled to receive:
               (i) payment of the Executive’s annual base salary in effect
immediately preceding the date of the Executive’s termination of employment (or,
if greater, the Executive’s annual base salary in effect immediately preceding
any action by the Company described in Section 7(c)(iii) above for which the
Executive has terminated the Executive’s employment for Good Reason), for the
period equal to the greater of 18 months or the sum of four weeks for each full
year of continuous service the Executive has with the Company and its
subsidiaries at the time of termination of employment, beginning immediately
following termination of employment (the “Change in Control Severance Period”),
payable in accordance with the established payable practices of the Company (but
no less frequently than monthly), beginning on the first payroll date following
30 days after termination of employment, with the Executive to receive at that
time a lump sum payment with respect to any installments the Executive was
entitled to receive during the first 30 days following termination of
employment;
               (ii) payment of an amount equal to the Executive’s actual earned
full-year bonus for the year in which the termination of Executive’s employment
occurs, prorated based on the number of days the Executive was employed for the
year, payable at the time

7



--------------------------------------------------------------------------------



 



the Executive’s annual bonus for the year otherwise would be paid had the
Executive continued employment;
               (iii) continuation after the date of termination of employment of
any health care (medical, dental and vision) plan coverage, other than that
under a flexible spending account, provided to the Executive and the Executive’s
spouse and dependents at the date of termination for the Change in Control
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to the Executive as available to similarly-situated active
employees during such Change in Control Severance Period, provided that such
continued participation is possible under the general terms and provisions of
such plans and programs and provided that such continued contribution by the
Company shall terminate in the event Executive becomes eligible for any such
coverage under another employer’s plans. If the Company reasonably determines
that maintaining such coverage for the Executive or the Executive’s spouse or
dependents is not feasible under the terms and provisions of such plans and
programs (or where such continuation would adversely affect the tax status of
the plan pursuant to which the coverage is provided), the Company shall pay the
Executive cash equal to the estimated cost of the expected Company contribution
therefor for such same period of time, with such payments to be made in
accordance with the established payroll practices of the Company (not less
frequently than monthly) for the period during which such cash payments are to
be provided;
               (iv) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;
               (v) vesting in full of the Executive’s outstanding unvested
options, restricted stock and other equity-based awards that would have vested
based solely on the continued employment of the Executive. Additionally, all of
the Executive’s outstanding stock options shall remain outstanding until the
earlier of (i) one year after the date of termination of the Executive’s
employment or (ii) the original expiration date of the options (disregarding any
earlier expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive’s employment); and
               (vi) payment of one year of outplacement services from Executrack
or an outplacement service provider of the Executive’s choice, limited to
$20,000 in total. This outplacement services benefit will be forfeited if the
Executive does not begin using such services within 60 days after the
termination of the Executive’s employment.
          (c) Death or Incapacity. If the Executive’s employment is terminated
by reason of death or Incapacity in accordance with Section 7(a) hereof, the
Executive shall be entitled to receive:
               (i) payment of an amount equal to the actual full-year bonus
earned for the year that includes Executive’s death or Incapacity, prorated
based on the number of days the Executive is employed for the year, payable at
the same time such annual bonus would otherwise have been paid had the Executive
continued employment; and

8



--------------------------------------------------------------------------------



 



               (ii) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid.
          (d) Cause; Other Than for Good Reason. If the Company terminates the
Executive’s employment for Cause in accordance with Section 7(b) hereof, or the
Executive terminates the Executive’s employment other than for Good Reason in
accordance with Section 7(d) hereof, this Agreement shall terminate without any
further obligation to the Executive other than to pay the Accrued Obligations
(except that any incentive or bonus compensation earned for any completed fiscal
year of the Company which has not yet been paid shall not be paid if the Company
terminates the Executive’s employment for Cause in accordance with Section 7(b)
hereof) as soon as administratively feasible after the Executive’s termination
of employment.
          (e) Release and Waiver. Notwithstanding any other provision of this
Agreement, the Executive’s right to receive any payments or benefits under
Sections 8(a)(i), (ii), (iii), (v) and (vi) and 8(b)(i), (ii), (iii), (v) and
(vi) of this Agreement upon the termination of the Executive’s employment by the
Company without Cause, by the Executive for Good Reason, or by the Executive
upon the Company’s failure to renew the Agreement is contingent upon and subject
to the Executive signing and delivering to the Company a separation agreement
and complete general release of all claims in a form acceptable to Company, and
allowing the applicable revocation period required by law to expire without
revoking or causing revocation of same, within 30 days following the date of
termination of Executive’s employment.
          (f) Change in Control. For purposes of this Agreement, Change of
Control means the occurrence of any of the following events:
               (i) The accumulation in any number of related or unrelated
transactions by any person of beneficial ownership (as such term is used in
Rule 13d-3, promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 50 percent or more of the combined total voting power
of the Company’s voting stock; provided that for purposes of this subsection
(a), a Change in Control will not be deemed to have incurred if the accumulation
of 50 percent or more of the voting power of the Company’s voting stock results
from any acquisition of voting stock (i) by the Company, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
the Company’s subsidiaries, or (iii) by any person pursuant to a merger,
consolidation, reorganization or other transaction (a “Business Combination”)
that would not cause a Change in Control under subsection (ii) below; or
               (ii) A consummation of a Business Combination, unless,
immediately following that Business Combination, substantially all the persons
who were the beneficial owners of the voting stock of the Company immediately
prior to that Business Combination beneficially own, directly or indirectly, at
least 50 percent of the combined voting power of the voting stock of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company, or all or
substantially all of the Company assets, either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
the ownership, immediately prior to that Business Combination, of the voting
stock of the Company;

9



--------------------------------------------------------------------------------



 



               (iii) A sale or other disposition of all or substantially all of
the assets of the Company except pursuant to a Business Combination that would
not cause a Change in Control under subsection (ii) above;
               (iv) At any time less than a majority of the members of the Board
of Directors of the Company or any entity resulting from any Business
Combination are Incumbent Board Members.
               (v) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under subsection
(ii) above; or
               (vi) Any other transaction or event that the Board of Directors
of the Company identifies as a Change in Control for purposes of this Agreement.
               (vii) For purposes of this Agreement, an “Incumbent Board Member”
shall mean any individual who either is (a) a member of the Company Board of
Directors as of the Effective Date or (b) a member who becomes a member of the
Company’s Board of Directors subsequent to the Effective Date of this Agreement,
whose election or nomination by the Company’s shareholders, was approved by a
vote of at least a majority of the then Incumbent Board Members (either by
specific vote or by approval of a proxy statement of the Company in which that
person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14A-11 of the Exchange Act) with respect to
the election or removal of directors or other actual threatened solicitation or
proxies or consents by or on behalf of the person other than a board of
directors. For purposes of this Agreement, a person means any individual,
corporation, partnership, limited liability company, joint venture, incorporated
or unincorporated association, joint-stock company, trusts, unincorporated
organization or any other entity of any kind.
     9. Business Protection Agreements.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
               (i) “Business of the Company” means services to (A) identify
clients’ erroneous or improper payments, (B) assist clients in the recovery of
monies owed to them as a result of overpayments and overlooked discounts,
rebates, allowances and credits, and (C) assist clients in the improvement and
execution of their procurement and payment processes.
               (ii) “Confidential Information” means any information about the
Company or the Company’s subsidiaries and their employees, customers and/or
suppliers which is not generally known outside of the Company or the Company’s
subsidiaries, which Executive learns of in connection with Executive’s
employment with the Company, and which would be useful to competitors or the
disclosure of which would be damaging to the Company or the Company’s
subsidiaries. Confidential Information includes, but is not

10



--------------------------------------------------------------------------------



 



limited to: (A) business and employment policies, marketing methods and the
targets of those methods, finances, business plans, promotional materials and
price lists; (B) the terms upon which the Company or the Company’s subsidiaries
obtains products from their suppliers and sells services and products to
customers; (C) the nature, origin, composition and development of the Company or
the Company’s subsidiaries’ services and products; and (D) the manner in which
the Company or the Company’s subsidiaries provide products and services to their
customers.
               (iii) “Material Contact” means contact in person, by telephone,
or by paper or electronic correspondence in furtherance of the Business of the
Company.
               (iv) “Restricted Territory” means, and is limited to, the
geographic area described in Exhibit B attached hereto. Executive acknowledges
and agrees that this is the area in which the Company and its subsidiaries does
business at the time of the execution of this Agreement, and in which the
Executive will have responsibility, at a minimum, on behalf of the Company and
the Company’s subsidiaries. Executive acknowledges and agrees that if the
geographic area in which Executive has responsibility should change while
employed under this Agreement, Executive will execute an amendment to the
definition of “Restricted Territory” to reflect such change. This duty shall be
part of the consideration provided by Executive for Executive’s employment
hereunder.
               (v) “Trade Secrets” means the trade secrets of the Company or the
Company’s subsidiaries as defined under applicable law.
          (b) Confidentiality. Executive agrees that the Executive will not
(other than in the performance of Executive’s duties hereunder), directly or
indirectly, use, copy, disclose or otherwise distribute to any other person or
entity: (a) any Confidential Information during the period of time the Executive
is employed by the Company and for a period of five years thereafter; or (b) any
Trade Secret at any time such information constitutes a trade secret under
applicable law. Upon the termination of Executive’s employment with the Company
(or upon the earlier request of the Company), Executive shall promptly return to
the Company all documents and items in the Executive’s possession or under the
Executive’s control which contain any Confidential Information or Trade Secrets.
          (c) Non-Competition. Executive agrees that during the Executive’s
employment with the Company and for a period of two years thereafter, Executive
will not, either for himself or on behalf of any other person or entity, compete
with the Business of the Company within the Restricted Territory by performing
activities which are the same as or similar to those performed by Executive for
the Company or the Company’s subsidiaries.
          (d) Non-Solicitation of Customers. Executive agrees that during
Executive’s employment with the Company and for a period of two years
thereafter, Executive shall not, directly or indirectly, solicit any actual or
prospective customers of the Company or the Company’s subsidiaries with whom
Executive had Material Contact, for the purpose of selling any products or
services which compete with the Business of the Company
          (e) Non-Recruitment of Employees or Contractors. Executive agrees that
during the Executive’s employment with the Company and for a period of two years
thereafter,

11



--------------------------------------------------------------------------------



 



Executive will not, directly or indirectly, solicit or attempt to solicit any
employee or contractor of the Company or the Company’s subsidiaries with whom
Executive had Material Contact, to terminate or lessen such employment or
contract.
          (f) Obligations of the Company. The Company agrees to provide
Executive with Confidential Information in order to enable Executive to perform
Executive’s duties hereunder. The covenants of Executive contained in the
covenants of Confidentiality, Non-Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 9(b) — 9(e)
above (“Protective Covenants”) are made by Executive in consideration for the
Company’s agreement to provide Confidential Information to Executive, and
intended to protect Company’s Confidential Information and the investments the
Company makes in training Executive and developing customer goodwill.
          (g) Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 9 and Section 10 hereof
are reasonable as to time, scope and territory given the Company and the
Company’s subsidiaries’ need to protect their business, customer relationships,
personnel, Trade Secrets and Confidential Information. Executive acknowledges
and represents that Executive has substantial experience and knowledge such that
Executive can readily obtain subsequent employment which does not violate this
Agreement.
          (h) Specific Performance. Executive acknowledges and agrees that any
breach of any of the Protective Covenants or the provisions of Section 10 by him
will cause irreparable damage to the Company or the Company’s subsidiaries, the
exact amount of which will be difficult to determine, and that the remedies at
law for any such breach will be inadequate. Accordingly, Executive agrees that,
in addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him.
     10. Ownership of Work Product.
          (a) Assignment of Inventions. Executive will make full written
disclosure to the Company, and hold in trust for the sole right and benefit of
the Company, and hereby assigns to the Company, or its designees, all of the
Executive’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which the Executive may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time the Executive is engaged as an employee of the Company
(collectively referred to as “Inventions”) and which (i) are developed using the
equipment, supplies, facilities or Confidential Information or Trade Secrets of
the Company or the Company’s subsidiaries, (ii) result from or are suggested by
work performed by Executive for the Company or the Company’s subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company’s subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company’s
subsidiaries, will be the sole and exclusive property of the Company or the
Company’s subsidiaries, and Executive will and hereby does assign all of the
Executive’s right, title and interest in such Inventions to the Company and the
Company’s subsidiaries. Executive further acknowledge that all original works of
authorship which are made by him (solely or jointly with others) within the
scope

12



--------------------------------------------------------------------------------



 



of and during the period of the Executive’s employment arrangement with the
Company and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.
          (b) Patent and Copyright Registrations. Executive agrees to assist the
Company and the Company’s subsidiaries, or their designees, at the Company or
the Company’s subsidiaries’ expense, in every proper way to secure the Company’s
or the Company’s subsidiaries’ rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company’s subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company’s subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agree that the
Executive’s obligation to execute or cause to be executed, when it is in the
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.
          (c) Inventions Retained and Licensed. There are no inventions,
original works of authorship, developments, improvements, and trade secrets
which were made by Executive prior to the Executive’s employment with the
Company (collectively referred to as “Prior Inventions”), which belong to
Executive, which relate to the Company’s or the Company’s subsidiaries’ proposed
business, products or research and development, and which are not assigned to
the Company or the Company’s subsidiaries hereunder.
          (d) Return of Company Property and Information. The Executive agrees
not to remove any property of the Company or the Company’s subsidiaries or
information from the premises of the Company or the Company’s subsidiaries,
except when authorized by the Company or the Company’s subsidiaries. Executive
agrees to return all such property and information within seven days following
the cessation of Executive’s employment for any reason. Such property includes,
but is not limited to, the original and any copy (regardless of the manner in
which it is recorded) of all information provided by the Company or the
Company’s subsidiaries to the Executive or which the Executive has developed or
collected in the scope of the Executive’s employment, as well as all issued
equipment, supplies, accessories, vehicles, keys, instruments, tools, devices,
computers, cell phones, materials, documents, plans, records, notebooks,
drawings, or papers. Upon request by the Company, the Executive shall certify in
writing that all copies of information subject to this Agreement located on the
Executive’s computers or other electronic storage devices have been permanently
deleted. Provided, however, the Executive may retain copies of documents
relating to any employee benefit plans applicable to the Executive and income
records to the extent necessary for the Executive to prepare the Executive’s
individual tax returns.
     11. Mitigation. The Executive shall not be required to mitigate the amount
of any payment the Company becomes obligated to make to the Executive in
connection with this Agreement, by seeking other employment or otherwise. Except
as specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in Section 8 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation

13



--------------------------------------------------------------------------------



 



earned by the Executive as the result of employment by another employer after
the Date of Termination, or otherwise.
     12. Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.
     13. Modification and Severability. The terms of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or provision in
this Agreement shall be found unenforceable, it shall be severed and the
remaining covenants and provisions enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions be in
time, territory, scope of prohibited activities, or other respects.
     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.
     15. Remedies and Forum. The parties agree that they will not file any
action arising out of this Agreement other than in the United States District
Court for the Northern District of Georgia or the State or Superior Courts of
Cobb County, Georgia. Notwithstanding the pendency of any proceeding, either
party shall be entitled to injunctive relief in a state or federal court located
in Cobb County, Georgia upon a showing of irreparable injury. The parties
consent to personal jurisdiction and venue solely within these forums and solely
in Cobb County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company’s subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.
     16. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.
     17. Amendment. This Agreement may not be varied, altered, modified or in
any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.
     18. Binding Effect. This Agreement shall be binding upon the Executive and
on the Company, and their successors and assigns effective on the date first
above written. Executive consents to any assignment of this Agreement by the
Company, so long as the Company will require any successor to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. If the

14



--------------------------------------------------------------------------------



 



Executive dies before receiving all payments due under this Agreement, unless
expressly otherwise provided hereunder or in a separate plan, program,
arrangement or agreement, any remaining payments due after the Executive’s death
shall be made to the Executive’s beneficiary designated in writing (provided
such writing is executed and dated by the Executive and delivered to the Company
in a form acceptable to the Company prior to the Executive’s death) and
surviving the Executive or, if none, to the Executive’s estate.
     19. No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.
     20. Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. Notwithstanding any other provision of this Agreement, the
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder). For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If the
Executive is a key employee (as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof) and any of the Company’s stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after termination of Executive’s employment or, if earlier,
Executive’s death, as required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive’s expense, with the Executive having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled. For
purposes of this Agreement, termination of employment shall mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that no further services would be performed after such
date or that the level of bona fide services Executive would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services

15



--------------------------------------------------------------------------------



 



performed over the immediately preceding 36-month period (or, if lesser,
Executive’s period of service).
     21. Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to the Executive, at the Company’s expense (the
“Accounting Firm”), and the Accounting Firm shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to this Section 21, could have been
made without the imposition of the Excise Tax (“Underpayment”). In such event,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
     22. Entire Agreement. Except as provided in the next sentence, this
Agreement constitutes the entire agreement of the parties with respect to the
matters addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.
[Signatures are on the following page.]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written herein.

            PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ Jennifer Moore      Its:   Senior VP - Human Resources       600
Galleria Parkway
Suite 100
Atlanta, Georgia 30339
Attn: General Counsel     

            EXECUTIVE
      /s/ James R. Shand     James R. Shand                      

17



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ADDITIONAL TERMS, COMPENSATION AND BENEFITS

1.   One-Time Bonus. The Executive will be eligible to receive a one-time bonus
in the aggregate amount of $90,000 (subject to applicable tax withholding)
payable on or before July 31, 2009, subject to the Executive’s continued
employment until such time.

2.   Stock Compensation. The Company shall grant to the Executive on the
Effective Date, as an initial equity award, 20,000 shares of restricted stock
which will be time-vested restricted stock, vesting 50% on each of the first and
third anniversaries of the date of grant subject to the Executive’s continued
employment through such date(s).

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED TERRITORY
“Restricted Territory” refers to all the geographic areas described in I. and
II. below, collectively.

  I.   All of the following Metropolitan Statistical Areas in the U.S.,
collectively:

         
 
  Baltimore-Towson, MD   Phoenix-Mesa-Scottsdale, AZ
 
  Fayetteville-Springdale-Rogers, AR-MO   Miami-Fort Lauderdale-Pompano Beach,
FL
 
  Danville, IL   Waco, TX
 
  Charlotte-Gastonia-Concord, NC-SC   Milwaukee-Waukesha-West Allis, WI
 
      San Francisco-Oakland-Fremont, CA
 
  Dallas-Fort Worth-Arlington, TX   Memphis, TN-MS-AR
 
  Chicago-Naperville-Joliet, IL-IN-WI   Seattle-Tacoma-Bellevue, WA
 
      Trenton-Ewing, NJ
 
  Boise City-Nampa, ID   Philadelphia-Camden-Wilmington, PA-NJ-DE-MD
 
  Minneapolis-Saint Paul-Bloomington, MN-WI   Harrisburg-Carlisle, PA
 
  New York-Northern NJ-Long Island, NY-NJ-PA   Atlanta-Sandy Springs-Marietta,
GA
 
      Salt Lake City, UT

  II.   All of the area within the city limits of the following cities and
within 25 kilometers of the city limits of the following cities, collectively:

     
Barrie, Ontario, Canada
  Rochdale, United Kingdom
Brampton, Ontario, Canada
  Swindon, United Kingdom
Cambridge, Ontario, Canada
  Wallington, United Kingdom
Mississauga, Ontario, Canada
  Lille, France
Toronto, Ontario, Canada
  Lyon — Saint Etienne, France
Boucherville, Quebec, Canada
  Paris, France
Montreal, Quebec, Canada
  Den Bosch, Noord -Brabant, Holland
Calgary, Alberta, Canada
  Madrid, Spain
Stellerton, Nova Scotia, Canada
  Senhora da Hora — Portugal
Mexico City, Mexico
  Stockholm, Sweden
San Paulo, Brazil
  Hong Kong, China
Bristol, United Kingdom
  Shanghai, China
Croydon, United Kingdom
  Bangkok, Thailand
Hemel Hempstead, United Kingdom
  Sydney, Australia
Hull, United Kingdom
  Auckland, New Zealand
Leicester, United Kingdom
   
Liverpool, United Kingdom
   
London, United Kingdom
   
Luton, United Kingdom
   
Manchester, United Kingdom
   
Mitcheldean, United Kingdom
   
Notingham, United Kingdom
   

 